Section 5450 C.G.L., 3585 R.G.S. requires that "a transcript of the record of all the proceedings in the case, duly certified" shall accompany a suggestion for a writ of prohibition where the application for the writ is based on matters of record.
The suggestion in this case was accompanied by the transcript required by the statute and it was upon this transcript that the opinion and order of the court was based. If the transcript attached to the suggestion was not complete, it was the duty of the respondents to make *Page 109 
such fact appear by appropriate proceedings. The purpose of the statute in requiring a transcript of all the proceedings to be attached to the suggestion is that the right to a writ of prohibition absolute may be tested by the record in the cause which is sought to be prohibited.
There is nothing in what has been decided heretofore in this case to foreclose further proceedings between the parties if proper process is sued out and served as required by law.
The re-hearing is denied.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
J. P. SPEIGHT and A. LIVINGSTON and F. L. CANTEY, individually and as co-partners doing business under the style and firm name of MADISON TOBACCO COMPANY, and J. P. SPEIGHT and F. L. CANTEY, co-partners doing business under the firm name and style of SPEIGHT  CANTEY, Petitioners, vs. M. F. HORNE, Judge of the Third Judicial Circuit of the State of Florida in and for Madison County, and ETHEL D. ROWE, Respondents.
                            En Banc.                  Decision filed April 4, 1931.
A case of original jurisdiction — prohibition.
H. M Taylor and R. C. Horne, for Petitioners;
R. H. Rowe, for Respondents.